Citation Nr: 0814784	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-03 8088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, Montgomery GI Bill (MGIB) 
for training from September 1994 to December 1996.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
January 1992.

This case comes to the Board of Veterans' Appeals (Board) by 
a decision of the Muskogee, Oklahoma Regional Office (RO) 
which denied the claim for educational assistance under the 
MGIB for training from 1994 through 1996. The veteran filed a 
timely appeal to the Board.

FINDINGS OF FACT

1.  The appellant was enrolled at the University of 
Washington from September 1994 to December 1996.

2.  The appellant filed an application for Chapter 30 
education benefits in 2003, more than one year after the date 
of the aforementioned course of study.


CONCLUSION OF LAW

The criteria for payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for training 
pursued from September 1994 to December 1996, have not been 
met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.1029, 
21.7131 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts alleged by the 
appellant could never satisfy the requirements necessary to 
substantiate the claim that any deficiency in a VCAA notice 
was nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 
232 (2003).  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
met the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As interpretation of a 
statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the appellant are not required.

Analysis 

Under 38 C.F.R. § 21.7131, when an eligible service member 
enters or reenters into training (including a reentrance 
following a change of program or educational institution), 
the commencing date of his or her award of educational 
assistance will be determined as follows: (1) If the award is 
the first award of educational assistance for the program of 
education the service member is pursuing, the commencing date 
of the award of educational assistance is the latest of: (i) 
The date the educational institution certifies under 
paragraph (b) or (c) of this section; (ii) One year before 
the date of claim as determined by § 21.1029(b); (iii) The 
effective date of the approval of the course; or (iv) One 
year before the date VA receives approval notice.  38 C.F.R. 
§ 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance: (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Sec. 21.1032, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

The underlying facts are not in dispute.  The veteran was 
enrolled for a course of undergraduate study at the 
University of Washington from September 1994 to December 
1996.  He did not file a claim to receive education benefits 
from the VA for this period of study until 2003.  As set 
forth above, the veteran is not entitled to payment for 
training pursued more than one year prior to the date of his 
application.  The record does not contain any other earlier 
document submitted by the veteran that could be construed as 
an informal claim pertaining to his training at the 
University of Washington that commenced in September 1994.  

The veteran has apparently not disputed the fact that his 
claim was not received until 2003.  Rather, he argues that he 
was told by the Consolidated Base Personnel Office that his 
MGIB benefits would only cover a Master's program since he 
already had a Bachelor's degree.  The Court however, has held 
that such matters are no exception to VA regulations.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The 
Court noted that the United States Supreme Court had 
recognized that persons dealing with the United States 
government were charged with knowledge of federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris, 1 Vet. App. at 260.  In addition, 
there is no statutory or regulatory provision for any 
exceptions to the filing requirements that apply to this 
case.

While the Board sympathizes with the veteran's contentions, 
the Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the appellant Chapter 
30 educational assistance benefits for his training that took 
place more than one year prior to receipt of the application.  
Therefore, the Board finds that the claim for reimbursement 
for payment of VA educational assistance benefits for the 
period from September 1994 to December 1996 must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive of the claim, it should be denied because 
of lack of legal entitlement under the law).  




ORDER

Educational assistance benefits under Chapter 30, Title 38, 
United States Code, for training from September 1994 to 
December 1996, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


